The opinion of the Court was drawn up by
Shepeey J.
The most favorable position of the case for the plaintiffs is, that a demand was made about eight o’clock on the morning of the day upon which the note became payable, and payment not being then made a suit was immediately commenced. It was decided in the case of Greeley v. Thurston, 4 Greenl. 479, that a suit might be lawfully commenced on the day the bill- or note became payable after a demand had been made at a reasonable hour of the same day.
There may be little difficulty in towns and cities, where there are business or banking hours, in deciding, that a demand should be made during those hours. But in places, where no particular hours are known for making and receiving payments there is more difficulty in determining what would be a reasonable hour for this *232purpose. It may often happen, that the party having a payment to make would appropriate the earlier part of the day to obtain the means, either by collecting, or by procuring a loan from a bank or from some person in a neighboring town. To establish a rule, that would deprive him of that opportunity and subject him to a suit; and that would render him liable to have his business broken up, while thus employed, might justly be regarded -as unreasonable. The general rule being, that the party has all the day to make his payment, that in relation to bills and notes should not be so varied as to prevent his having a fair opportunity to make arrangements and provide the means of payment before he is subjected to a suit. In this case the demand was made at an hour so early as to deprive him of that opportunity; and it was not therefore made at a reasonable hour.
Exceptions overruled.